RespoNse to Petition for Rehearing by
Chief Justice Hobson.
The second paragraph of the reply does not show that the note originated in a gambling transaction, and the demurrer to' it is overruled on that ground. If it shall appear that the note originated) in a gambling transaction the question suggested by counsel will then be presented. This question is not now determined.
The renewal of the_note by the same parties does not purge it of infirmity. (Pace v. Martin, 63 Ky., 522.)
Petition overruled.